         WESLEY M. MULLEN                                    MULLEN P.C.
                                                        THE METLIFE BUILDING
                                             200   PARK AVENUE | SUITE 1700
                                                        NEW YORK, NY 10166



                                                            December 23, 2019

         Hon. Katherine Polk Failla


                                                    MEMO ENDORSED
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

         Failla_NYSDChambers@nysd.uscourts.gov

         VIA ECF & EMAIL

                Re:    Ricatto v. M3 Innovations Unlimited Inc.,
                       No. 1:18-cv-8404-KPF

         Your Honor,

         I represent the Defendants in this case.

         Pursuant to Rules 2.C and D of the Court’s individual rules, I
         write to request that the deadline for the parties to provide a
         joint letter and proposed case management plan be extended by two
         weeks, to January 10, 2020.

         The original due date is December 27, 2019. (ECF Doc. No. 40 at
         30.) There has been no prior request for extension. The reason
         for the extension is my clients’ request for accommodation of
         schedule and availability during the holiday.

         Plaintiff’s counsel consented to this request.

         Respectfully,



         Wesley M. Mullen

         cc:    Mr. Jeffrey Cohen, Esq. (via email and CM/ECF)
                Mr. Scott Oberlander, Esq. (via email and CM/ECF)



Application GRANTED.

Dated:         December 26, 2019            SO ORDERED.
               New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE


                                       wmullen@mullenpc.com | (646) 632-3718
